                        Case 19-01302-MAM           Doc 21   Filed 10/24/19    Page 1 of 2




         ORDERED in the Southern District of Florida on October 23, 2019.




                                                               Mindy A. Mora, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

        In re:                                                       Case No. 18-16248-BKC-MAM
                                                                     Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                /

        ROBERT C. FURR, not individually but                         ADV. NO. 19-01302-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,

                 Plaintiff,
        v.

        OCEAN REEF CLUB, INC.

                 Defendant.
                                                /

                        AGREED ORDER GRANTING PLAINTIFF’S AGREED
                 EX-PARTE MOTION TO SET ASIDE AND VACATE CLERK’S DEFAULT
                  Case 19-01302-MAM             Doc 21       Filed 10/24/19        Page 2 of 2



        THIS MATTER came before the Court without hearing upon the Agreed Ex-Parte

Motion to Set Aside and Vacate Clerk’s Default (the “Motion”) [ECF No. 17]. Upon

consideration of the Motion, the agreement of the parties as set forth therein, good cause

appearing for the relief sought in the same, and the Court being otherwise fully advised in the

premises, it is

        ORDERED as follows:

        1.        The Motion is GRANTED.

        2.        The Clerk’s Default entered in this matter is VACATED and SET ASIDE.

        3.        Attorney English, Counsel for Ocean Reef Club, Inc. shall accept service of the

Complaint, Summons and Order Setting Filing and Disclosure Requirements for Pretrial and

Trial file a response to the Complaint within twenty (20) days of the date of entry of this Order.

        4.        A pretrial conference in this matter is scheduled for January 14, 2020 at 10:00

a.m. in Room 801, Courtroom A of the United States Bankruptcy Court, Flagler Waterview

Building, 1515 N. Flagler Drive, West Palm Beach, FL 33401. This Court’s Order Setting Filing

and Disclosure Requirements for Pretrial and Trial shall remain in full force and effect, and all

deadlines set in such Order shall be calculated based on the January 14, 2020 pretrial

conference.

                                                       ###

Submitted by:
Jesus M. Suarez, Esq.
GENOVESE JOBLOVE & BATTISTA, P.A.
Counsel for Chapter 7 Trustee
100 SE 2nd Street, Suite 4400
Miami, Florida 33131
Email: jsuarez@gjb-law.com

Attorney Suarez shall serve a conformed copy of this Order upon receipt of same on all parties in interest and shall
file a Certificate of Service with the Court within 3 days after entry of the Order.
